Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 13th, 2022.
Applicant’s election without traverse of Invention I (claims 1 and 3-6) in the reply filed on June 13th, 2022, is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “adheres to the decorative layer to the substrate”, which is grammatically incorrect. This phrase should be changed to “adheres the decorative layer to the substrate”, or an alternative, grammatically correct phrase.  Appropriate correction is required.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the surface of the substrate”, but there is no antecedent basis for this limitation. It is further understood that the substrate is expected to have more than one surface, and therefore, it is not clear which surface is being referred to by the claim. In the interest of compact prosecution “the surface” will be interpreted as “a surface”.
Claim 1 recites “peelably pasted”, but the meaning of this phrase is not clear. It is not clear if it means the decorative layer can be peeled after pasting, is pasted by a method including a peeling step, can be peeled after pasting, or some other interpretation. In the interest of compact prosecution, the claim will be interpreted as reciting a decorative layer which is capable of being peeled after being pasted.
Claim 1 recites “in a range that meets a required adhesive strength and that does not affect the substrate”, but the scope of this phrase is not clear. It is not clear what values of adhesive strength are contemplated, and furthermore, it is not clear if the adhesive strength need necessarily be met due to the inclusion of the phrase “in a range”. It is also not clear what constitutes “affect the substrate” (i.e., at what threshold is the substrate considered to be affected). Technically, any adhesive layer will affect such a substrate, in that such a substrate is provided with an adhesive layer (i.e., providing an adhesive layer is itself an effect). In the interest of compact prosecution, the claim will be interpreted as “a range which does not destroy the substrate”.
Claim 1 further recites the phrase “by heating at a temperature in the range that does not affect the substrate”, but it is not clear what property is being “affected”. In the interest of compact prosecution, the phrase will be interpreted as by heating at a temperature in a range which does not destroy the substrate”.
Claims 3-6 are rejected as indefinite due to dependence on indefinite claim 1.
Claim 3 recites “an adhesive force that meets an adhesive strength required by the interior member of the aircraft”, but it is not clear what is meant by this phrase. It is not clear if the adhesive force is different from the adhesive strength, and it is not clear what sorts of values for adhesive force or adhesive strength are contemplated. It is not clear how the requirements of the claim are established. In the interest of compact prosecution, the claim will be interpreted as reciting “an adhesive strength that allows the decorative layer to peel from the substrate”.
Claim 3 recites the phrase “in the range that does not affect the substrate”. It is not clear what is meant by this phrase, as any operation will affect the substrate in at least some regards (even if it is affected by having a decorative layer peeled therefrom). In the interest of compact prosecution, the claim will be interpreted as specifying an adhesive force which does not destroy the substrate.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waid (WO1998050480A1).
With regards to claim 1, Waid discloses an interior wall for aircraft cabin (i.e., interior member for aircraft) comprising a honeycomb substrate with faceskin (i.e., a substrate including a honeycomb sandwich panel), a multilayer decorative laminate film which covers a surface of the substrate (i.e., a decorative layer that covers a surface of the substrate), and an adhesive composition (i.e., adhesive layer) which adheres the decorative layer to the substrate (Waid: page 1, lines 13-15; page 21, lines 26-31; page 24, lines 1-18). Waid further discloses the decorative laminate film as being bonded and subsequently peeled from the substrate (i.e., peelably pasted to the substrate) (Waid: page 28, lines 3-17). The adhesive layer is disclosed as having an adhesive resin with a softening temperature which can be coated and cured to the substrate, wherein the adhesive may be removed from the substrate via application of heat (i.e., therefore, has a softening or hardening temperature lower than a heat-resistant temperature of the substrate, and has an adhesive force decreased by heating such that the substrate is not destroyed) (Waid: page 21, lines 3-31). Furthermore, the adhesive of Waid is not disclosed as containing an unfoamed foaming agent and a foam (i.e., it therefore is taken to not contain unfoamed foaming agent and foam).
With regards to claim 3, Waid discloses the adhesive layer as comprising a resin which allows the decorative layer to peel from the substrate by hand (i.e., by an external force), wherein the decorative layer is cleanly removable by peeling (i.e., the substrate is not destroyed by the external force) (Waid: page 21, lines 3-31).
With regards to claim 4, the adhesive composition of Waid is coated to either a foam or fiber material (i.e., a material having an uneven surface), and therefore, the adhesive composition would subsequently have a surface incorporating such unevenness (Waid: page 23, line 25 through to page 26, line 7; claims 32 and 40). Alternatively, the adhesive composition of Waid has internal surface unevenness due to the incorporation of fibers (Waid: page 20, lines 7-14).
With regards to claim 5, the adhesive may be applied in the form of a spray coating (i.e., the adhesive is scattered to form an arrangement) (Waid: page 21, lines 12-15).
With regards to claim 6, the adhesive composition may be in the form of a tape or an adhesive layer on a release liner (i.e., includes a peel layer disposed on a surface of the adhesive layer) (Waid: page 41, lines 7-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783